Examiner’s Amendment
This application is in condition for allowance claim 9 has been cancelled.  Further, claim 1 is amended. Claim 12 is added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger (Registration# 59210) on 8/26/2022.
In the claims
Claim 1. (Currently Amended) A method of a sensor system for producing sensor output that characterizes a state sensed by the sensor system, the sensor system including a first sensor, a second sensor, a memory device, a correction unit, and a sensor monitor, the first sensor being an accelerometer or a magnetometer and the second sensor being 
monitoring, by the sensor monitor, an activation status of the rotation rate sensor;
sensing, by the first sensor, an acceleration or a magnetic field, thereby generating corresponding first measuring signals; 
based on the sensor monitor indicating that the activation status of the rotation rate sensor is inactive, performing the following while the rotation rate sensor is inactive:
generating, by the correction unit, first correction data based on the first measuring signals without input from the rotation rate sensor and a first quality value representing a quality of the first correction date; and
storing, by the sensor system, the first correction data and the first quality value in the memory device, the first correction data being set as current correction data; 
correcting, by the correction unit, the first measurement signals based on the current correction data to generate first corrected measurement signals; 
outputting, by the sensor system, the first corrected measurement signals;
subsequent to the generation of the first correction data, in response to the monitoring resulting in the activation status being detected to be that the rotation rate sensor has been switched to be in an activated state to sense a rotation rate and generate rotation rate data to be output by the sensor system: 
generating, by the correction unit, (a) second correction data based on a combination of second measuring signals generated by the first sensor and the rotation rate data generated due to the switching of the rotation rate sensor into the activated state and (b) a second quality value representing a quality of the second correction date; and
storing, by the sensor system, the second correction data and the second quality value in the memory device
selecting, by the correction unit and as an update of the current correction data, whichever one of the first correction data and the second correction data whose corresponding quality value is higher than the other quality value; 
correcting, by the correction unit, the second measuring signals based on the updated current correction data to generate second corrected measurement signals; and 
outputting, by the sensor system, the second corrected measurement signals and the rotation rate data.   
Claim 9. (Cancelled)
Claim 12. (New) A sensor system comprising:
a first sensor, which is an accelerometer or a magnetometer that is configured to sense an acceleration or a magnetic field, thereby generating corresponding first measuring signals;
a second sensor, which is a rotation rate sensor;
a memory device;
a correction unit; and
a sensor monitor;
wherein, for producing sensor output that characterizes a state sensed by the sensor system:
the sensor monitor is configured to monitor an activation status of the rotation rate sensor; 
based on the sensor monitor indicating that the activation status of the rotation rate sensor is inactive:
while the rotation rate sensor is inactive, the correction unit is configured to generate first correction data based on the first measuring signals without input from the rotation rate sensor, and to generate a first quality value representing a quality of the first correction date; and
while the rotation rate sensor is inactive, the sensor system is configured to store the first correction data and the first quality value in the memory device, the first correction data being set as current correction data; 
the correction unit is configured to correct the first measurement signals based on the current correction data to generate first corrected measurement signals;
the sensor system is configured to output the first corrected measurement signals;
subsequent to the generation of the first correction data, in response to the monitoring resulting in the activation status being detected to be that the rotation rate sensor has been switched to be in an activated state to sense a rotation rate and generate rotation rate data to be output by the sensor system: 
the correction unit is configured to generate (a) second correction data based on a combination of second measuring signals generated by the first sensor and the rotation rate data generated due to the switching of the rotation rate sensor into the activated state and (b) a second quality value representing a quality of the second correction date; and
the sensor system is configured to store the second correction data and the second quality value in the memory device; 
the correction unit is configured to select, as an update of the current correction data, whichever one of the first correction data and the second correction data whose corresponding quality value is higher than the other quality value;
the correction unit is configured to correct the second measuring signals based on the updated current correction data to generate second corrected measurement signals; and 
the sensor system is configured to output the second corrected measurement signals and the rotation rate data.   

Status of the claims
The arguments received on 3 August 2022 has been acknowledged and entered. Claims 1, 3-4, and 10-12 are currently pending.

Responses to Arguments
The amendments filed 3 August 2022 have been entered. 
Applicant’s amendments filed 3 August 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  Thus, the rejection under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments filed 3 August 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.   

Allowable Subject Matter
Claims 1, 3-4, and 10-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Gaydove et al. (US 2019/0265074 A1) in view of Vitus et al. (US 9,807,725 B1) discloses a method of a sensor system for producing sensor output that characterizes a state sensed by the sensor system, the sensor system including a first sensor, a second sensor, a memory device, a correction unit, and a sensor monitor, the first sensor being an accelerometer (Vitus, col. 8, lines 20-29) or a magnetometer and the second sensor being a rotation rate sensor (Gaydove, para. [0003]; para. [0007]; para. [0009]; para. [0065]), the method comprising: monitoring, by the sensor monitor, an activation status of the rotation rate sensor (Gaydove, para. [0003]; para. [0007]); sensing, by the first sensor, an acceleration or a magnetic field, thereby generating corresponding first measuring signals (Gaydove, para. [0056]); based on the sensor monitor indicating that the activation status of the rotation rate sensor is inactive, performing the following while the rotation rate sensor is inactive (Gaydove, para. [0061]): storing, by the sensor system, the first correction data and the first quality value in the memory device, the first correction data being set as current correction data (Gaydove, para. [0061]); correcting, by the correction unit, the first measurement signals based on the current correction data to generate first corrected measurement signals (Gaydove, para. [0007]; para. [0061]); outputting, by the sensor system, the first corrected measurement signals (Gaydove, para. [0007]; para. [0061]); subsequent to the generation of the first correction data, in response to the monitoring resulting in the activation status being detected to be that the rotation rate sensor has been switched to be in an activated state to sense a rotation rate (Gaydove, para. [0056]; para. [0084]) and generate rotation rate data to be output by the sensor system: generating, by the correction unit, (a) second correction data based on a combination of second measuring signals generated by the first sensor and the rotation rate data generated due to the switching of the rotation rate sensor into the activated state (Gaydove, para. [0084]) and (b) a second quality value representing a quality of the second correction date (Gaydove, para. [0061]); and 131409486.12U.S. Pat. App. Ser. No. 16/582,503Attorney Docket No. BOSC.P11607US/1001085096Reply to Office Action of June 20, 2022storing, by the sensor system, the second correction data and the second quality value in the memory device (Gaydove, para. [0061]); selecting, by the correction unit and as an update of the current correction data, whichever one of the first correction data and the second correction data whose corresponding quality value is higher than the other quality value (Gaydove, para. [0061]); correcting, by the correction unit, the second measuring signals based on the updated current correction data to generate second corrected measurement signals (Gaydove, para. [0007]; para. [0061]), and outputting, by the sensor system, the second corrected measurement signals and the rotation rate data (Gaydove, para. [0007]; para. [0061]).  
However, the closest prior art does not specifically teach “generating, by the correction unit, first correction data based on the first measuring signals without input from the rotation rate sensor and a first quality value representing a quality of the first correction date.” Dependent claims 3-4 and 10-11 are patent eligible based on their dependence from claim 1.  
Regarding claim 12, the closest prior art, Gaydove et al. (US 2019/0265074 A1) in view of Vitus et al. (US 9,807,725 B1) discloses a sensor system comprising: a first sensor, which is an accelerometer or a magnetometer that is configured to sense an acceleration or a magnetic field, thereby generating corresponding first measuring signals; a second sensor, which is a rotation rate sensor; a memory device; a correction unit; and a sensor monitor; wherein, for producing sensor output that characterizes a state sensed by the sensor system: the sensor monitor is configured to monitor an activation status of the rotation rate sensor; based on the sensor monitor indicating that the activation status of the rotation rate sensor is inactive: while the rotation rate sensor is inactive; and while the rotation rate sensor is inactive, the sensor system is configured to store the first correction data and the first quality value in the memory device, the first correction data being set as current correction data; the correction unit is configured to correct the first measurement signals based on the current correction data to generate first corrected measurement signals; the sensor system is configured to output the first corrected measurement signals; subsequent to the generation of the first correction data, in response to the monitoring resulting in the activation status being detected to be that the rotation rate sensor has been switched to be in an activated state to sense a rotation rate and generate rotation rate data to be output by the sensor system: the correction unit is configured to generate (a) second correction data based on a combination of second measuring signals generated by the first sensor and the rotation rate data generated due to the switching of the rotation rate sensor into the activated state and (b) a second quality value representing a quality of the second correction date; and the sensor system is configured to store the second correction data and the second quality value in the memory device; the correction unit is configured to select, as an update of the current correction data, whichever one of the first correction data and the second correction data whose corresponding quality value is higher than the other quality value; the correction unit is configured to correct the second measuring signals based on the updated current correction data to generate second corrected measurement signals; and the sensor system is configured to output the second corrected measurement signals and the rotation rate data.   
However, the closest prior art does not specifically teach “the correction unit is configured to generate first correction data based on the first measuring signals without input from the rotation rate sensor, and to generate a first quality value representing a quality of the first correction date.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858